              Case 3:21-cv-00066-SK Document 1 Filed 01/06/21 Page 1 of 13




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@ toddflaw.com
 6
     abacon@ toddflaw.com
 7   Attorneys for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
                                                 ) Case No.
10
     SIDNEY NAIMAN, individually and )
11   on behalf of all others similarly situated, ) CLASS ACTION
                                                 )
12
     Plaintiff,                                  ) COMPLAINT FOR VIOLATIONS
13                                               ) OF:
14          vs.                                  )
                                                 )    1. NEGLIGENT VIOLATIONS
15                                                          OF THE TELEPHONE
     SUNTERNAL CONSTRUCTION,                     )          CONSUMER PROTECTION
16   INC.; and DOES 1 through 10,                )          ACT [47 U.S.C. §227(b)]
     inclusive, and each of them,                )    2.    WILLFUL VIOLATIONS
17                                                          OF THE TELEPHONE
                                                 )          CONSUMER PROTECTION
18   Defendant.                                  )          ACT [47 U.S.C. §227(b)]
                                                 )    3.    NEGLIGENT VIOLATIONS
19                                                          OF THE TELEPHONE
                                                 )          CONSUMER PROTECTION
20                                               )          ACT [47 U.S.C. §227(c)]
21                                               )    4.    WILLFUL VIOLATIONS
                                                            OF THE TELEPHONE
                                                 )          CONSUMER PROTECTION
22
                                                 )          ACT [47 U.S.C. §227(c)]
23                                               )
24
                                                 )
                                                 ) DEMAND FOR JURY TRIAL
25
26
           Plaintiff SIDNEY NAIMAN (“Plaintiff”), individually and on behalf of all
27
     others similarly situated, alleges the following upon information and belief based
28
     upon personal knowledge:


                                CLASS ACTION COMPLAINT
                                            -1-
                Case 3:21-cv-00066-SK Document 1 Filed 01/06/21 Page 2 of 13




 1                                NATURE OF THE CASE
 2         1.      Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of SUNTERNAL CONSTRUCTION,
 5   INC. (“Defendant”), in negligently, knowingly, and/or willfully contacting
 6   Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
 7   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations,
 8   specifically the National Do-Not-Call provisions, thereby invading Plaintiff’s
 9   privacy.
10                              JURISDICTION & VENUE
11         2.      Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff’s
12   claims arise under a law of the United States, the TCPA.
13         3.      Venue is proper in the United States District Court for the Northern
14   District of California pursuant to 28 U.S.C. § 1391(b) because a substantial portion
15   of the events giving rise to Plaintiff’s claims took place in this District.
16                                         PARTIES
17         4.      Plaintiff, SIDNEY NAIMAN (“Plaintiff”), is a natural person residing
18   in San Ramon, California and is a “person” as defined by 47 U.S.C. § 153 (39).
19         5.      Defendant, SUNTERNAL CONSTRUCTION, INC. (“Defendant”) is
20   a company engaged in the marketing and selling of solar energy services, and is a
21   “person” as defined by 47 U.S.C. § 153 (39).
22         6.      The above-named Defendant, and its subsidiaries and agents, are
23   collectively referred to as “Defendant.” The true names and capacities of the
24   Defendant sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
25   currently unknown to Plaintiff, who therefore sues such Defendant by fictitious
26   names. Each of the Defendant designated herein as a DOE is legally responsible
27   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
28   Complaint to reflect the true names and capacities of the DOE Defendants when


                                 CLASS ACTION COMPLAINT
                                               -2-
                Case 3:21-cv-00066-SK Document 1 Filed 01/06/21 Page 3 of 13




 1   such identities become known.
 2         7.      Plaintiff is informed and believes that at all relevant times, each and
 3   every Defendant was acting as an agent and/or employee of each of the other
 4   Defendant and was acting within the course and scope of said agency and/or
 5   employment with the full knowledge and consent of each of the other Defendant.
 6   Plaintiff is informed and believes that each of the acts and/or omissions complained
 7   of herein was made known to, and ratified by, each of the other Defendant.
 8                              FACTUAL ALLEGATIONS
 9         8.      Beginning in or around March, 2018, Defendant contacted Plaintiff on
10   Plaintiff’s cellular telephone numbers ending in -4991, -3945, and -6443, in an
11   attempt to solicit Plaintiff to purchase Defendant’s services.
12         9.      Defendant used an “automatic telephone dialing system” as defined
13   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
14         10.     Defendant contacted or attempted to contact Plaintiff from multiple
15   telephone numbers, including (408) 416-0117, (925) 348-9918, (925) 248-3219,
16   and (925) 566-2408.
17         11.     Defendant’s calls constituted calls that were not for emergency
18   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
19         12.     Defendant’s calls were placed to telephone numbers assigned to a
20   cellular telephone service for which Plaintiff incurs a charge for incoming calls
21   pursuant to 47 U.S.C. § 227(b)(1).
22         13.     During all relevant times, Defendant did not possess Plaintiff’s “prior
23   express consent” to receive calls using an automatic telephone dialing system or an
24   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
25   227(b)(1)(A).
26         14.     Plaintiff’s cellular telephone number ending in -4991 was added to the
27   National Do-Not-Call Registry on or about July 26, 2007.
28         15.     Plaintiff’s cellular telephone number ending in -3945 was added to the


                                  CLASS ACTION COMPLAINT
                                               -3-
              Case 3:21-cv-00066-SK Document 1 Filed 01/06/21 Page 4 of 13




 1   National Do-Not-Call Registry on or about June 25, 2005.
 2         16.    Plaintiff’s cellular telephone number ending in -6443 was added to the
 3   National Do-Not-Call Registry on or about April 11, 2004.
 4         17.    Defendant placed call(s) soliciting its business to Plaintiff on his
 5   cellular telephone numbers ending in -3945, -6443 and -4991, in or around March
 6   6, 2018 through March 11, 2019.
 7         18.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 8   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 9         19.    Plaintiff received solicitation call(s) from Defendant within a 12-
10   month period.
11         20.    Defendant continued to call Plaintiff in an attempt to solicit its
12   services and in violation of the National Do-Not-Call provisions of the TCPA.
13         21.    Upon information and belief, and based on Plaintiff’s experiences of
14   being called by Defendant after being on the National Do-Not-Call list for several
15   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
16   establish and implement reasonable practices and procedures to effectively prevent
17   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
18   227(c)(5).
19                                CLASS ALLEGATIONS
20         22.    Plaintiff brings this action individually and on behalf of all others
21   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
22   Classes”).
23         23.    The class concerning the ATDS claim for no prior express consent
24   (hereafter “The ATDS Class”) is defined as follows:
25
                  All persons within the United States who received any
26                solicitation/telemarketing   telephone   calls   from
27                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
28
                  system or an artificial or prerecorded voice and such


                                 CLASS ACTION COMPLAINT
                                               -4-
              Case 3:21-cv-00066-SK Document 1 Filed 01/06/21 Page 5 of 13




 1                 person had not previously consented to receiving such
                   calls within the four years prior to the filing of this
 2                 Complaint through the date of class certification.
 3
 4          24.    The class concerning the National Do-Not-Call violation (hereafter
 5   “The DNC Class”) is defined as follows:
 6
                   All persons within the United States registered on the
 7                 National Do-Not-Call Registry for at least 30 days, who
 8
                   had not granted Defendant prior express consent nor had
                   a prior established business relationship, who received
 9                 more than one call made by or on behalf of Defendant
10                 that promoted Defendant’s products or services, within
                   any twelve-month period, within four years prior to the
11
                   filing of the Complaint through the date of class
12                 certification.
13
            25.    Plaintiff represents, and is a member of, The ATDS Class, consisting
14
     of all persons within the United States who received any collection telephone calls
15
     from Defendant to said person’s cellular telephone made through the use of any
16
     automatic telephone dialing system or an artificial or prerecorded voice and such
17
     person had not previously not provided their cellular telephone number to
18
     Defendant within the four years prior to the filing of this Complaint through the
19
     date of class certification.
20
            26.    Plaintiff represents, and is a member of, The DNC Class, consisting
21
     of all persons within the United States registered on the National Do-Not-Call
22
     Registry for at least 30 days, who had not granted Defendant prior express consent
23
     nor had a prior established business relationship, who received more than one call
24
     made by or on behalf of Defendant that promoted Defendant’s products or services,
25
     within any twelve-month period, within four years prior to the filing of the
26
     Complaint through the date of class certification.
27
            27.    Defendant, its employees and agents are excluded from The Classes.
28



                                    CLASS ACTION COMPLAINT
                                             -5-
               Case 3:21-cv-00066-SK Document 1 Filed 01/06/21 Page 6 of 13




 1   Plaintiff does not know the number of members in The Classes, but believes the
 2   members of the Classes number in the thousands, if not more. Thus, this matter
 3   should be certified as a class action to assist in the expeditious litigation of the
 4   matter.
 5         28.    The Classes are so numerous that the individual joinder of all of their
 6   members is impractical. While the exact number and identities of the members of
 7   The Classes are unknown to Plaintiff at this time and can only be ascertained
 8   through appropriate discovery, Plaintiff is informed and believes and thereon
 9   alleges that The Classes include thousands of members. Plaintiff alleges that
10   members of The Classes may be ascertained by the records maintained by
11   Defendant.
12         29.    Plaintiff and members of The ATDS Class were harmed by the acts of
13   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
14   and ATDS Class members via their cellular telephones thereby causing Plaintiff
15   and ATDS Class members to incur certain charges or reduced telephone time for
16   which Plaintiff and ATDS Class members had previously paid by having to retrieve
17   or administer messages left by Defendant during those illegal calls, and invading
18   the privacy of said Plaintiff and ATDS Class members.
19         30.    Common questions of fact and law exist as to all members of The
20   ATDS Class which predominate over any questions affecting only individual
21   members of The ATDS Class. These common legal and factual questions, which
22   do not vary between ATDS Class members, and which may be determined without
23   reference to the individual circumstances of any ATDS Class members, include,
24   but are not limited to, the following:
25                a.     Whether, within the four years prior to the filing of this
26                       Complaint through the date of class certification, Defendant
27                       made any telemarketing/solicitation call (other than a call made
28                       for emergency purposes or made with the prior express consent


                                 CLASS ACTION COMPLAINT
                                              -6-
              Case 3:21-cv-00066-SK Document 1 Filed 01/06/21 Page 7 of 13




 1                       of the called party) to an ATDS Class member using any
 2                       automatic telephone dialing system or any artificial or
 3                       prerecorded voice to any telephone number assigned to a
 4                       cellular telephone service;
 5                b.     Whether Plaintiff and the ATDS Class members were damaged
 6                       thereby, and the extent of damages for such violation; and
 7                c.     Whether Defendant should be enjoined from engaging in such
 8                       conduct in the future.
 9         31.    As a person that received numerous telemarketing/solicitation calls
10   from Defendant using an automatic telephone dialing system or an artificial or
11   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
12   claims that are typical of The ATDS Class.
13         32.    Plaintiff and members of The DNC Class were harmed by the acts of
14   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
15   and DNC Class members via their telephones for solicitation purposes, thereby
16   invading the privacy of said Plaintiff and the DNC Class members whose telephone
17   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
18   members were damaged thereby.
19         33.    Common questions of fact and law exist as to all members of The
20   DNC Class which predominate over any questions affecting only individual
21   members of The DNC Class. These common legal and factual questions, which do
22   not vary between DNC Class members, and which may be determined without
23   reference to the individual circumstances of any DNC Class members, include, but
24   are not limited to, the following:
25                a.     Whether, within the four years prior to the filing of this
26                       Complaint through the date of class certification, Defendant or
27                       its agents placed more than one solicitation call to the members
28                       of the DNC Class whose telephone numbers were on the


                                 CLASS ACTION COMPLAINT
                                              -7-
              Case 3:21-cv-00066-SK Document 1 Filed 01/06/21 Page 8 of 13




 1                      National Do-Not-Call Registry and who had not granted prior
 2                      express consent to Defendant and did not have an established
 3                      business relationship with Defendant;
 4                b.    Whether Defendant obtained prior express written consent to
 5                      place solicitation calls to Plaintiff or the DNC Class members’
 6                      telephones;
 7                c.    Whether Plaintiff and the DNC Class members were damaged
 8                      thereby, and the extent of damages for such violation; and
 9                d.    Whether Defendant and their agents should be enjoined from
10                      engaging in such conduct in the future.
11         34.    As a person that received numerous solicitation calls from Defendant
12   within a 12-month period, who had not granted Defendant prior express consent
13   and did not have an established business relationship with Defendant, Plaintiff is
14   asserting claims that are typical of the DNC Class.
15         35.    Plaintiff will fairly and adequately protect the interests of the members
16   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
17   class actions.
18         36.    A class action is superior to other available methods of fair and
19   efficient adjudication of this controversy, since individual litigation of the claims
20   of all members of The Classes is impracticable. Even if every member could afford
21   individual litigation, the court system could not. It would be unduly burdensome
22   to the courts in which individual litigation of numerous issues would proceed.
23   Individualized litigation would also present the potential for varying, inconsistent,
24   or contradictory judgments and would magnify the delay and expense to all parties
25   and to the court system resulting from multiple trials of the same complex factual
26   issues. By contrast, the conduct of this action as a class action presents fewer
27   management difficulties, conserves the resources of the parties and of the court
28   system, and protects the rights of each member of The Classes.


                                CLASS ACTION COMPLAINT
                                              -8-
              Case 3:21-cv-00066-SK Document 1 Filed 01/06/21 Page 9 of 13




 1         37.    The prosecution of separate actions by individual members of The
 2   Classes would create a risk of adjudications with respect to them that would, as a
 3   practical matter, be dispositive of the interests of the other members of The Classes
 4   not parties to such adjudications or that would substantially impair or impede the
 5   ability of such non-party members to protect their interests.
 6         38.    Defendant have acted or refused to act in respects generally applicable
 7   to The Classes, thereby making appropriate final and injunctive relief with regard
 8   to the members of The Classes as a whole.
 9                             FIRST CAUSE OF ACTION
10          Negligent Violations of the Telephone Consumer Protection Act
11                                   47 U.S.C. §227(b).
12                             On Behalf of the ATDS Class
13         39.    Plaintiff repeats and incorporates by reference into this cause of action
14   the allegations set forth above at Paragraphs 1-38.
15         40.    The foregoing acts and omissions of Defendant constitute numerous
16   and multiple negligent violations of the TCPA, including but not limited to each
17   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
18   47 U.S.C. § 227 (b)(1)(A).
19         41.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
20   Plaintiff and the ATDS Class Members are entitled to an award of $500.00 in
21   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
22   227(b)(3)(B).
23         42.    Plaintiff and the ATDS Class members are also entitled to and seek
24   injunctive relief prohibiting such conduct in the future.
25   ///
26   ///
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                              -9-
             Case 3:21-cv-00066-SK Document 1 Filed 01/06/21 Page 10 of 13




 1                             SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5                             On Behalf of the ATDS Class
 6         43.    Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth above at Paragraphs 1-38.
 8         44.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         45.    As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled to an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
15   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         46.    Plaintiff and the ATDS Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                             THIRD CAUSE OF ACTION
19          Negligent Violations of the Telephone Consumer Protection Act
20                                   47 U.S.C. §227(c)
21                              On Behalf of the DNC Class
22         47.    Plaintiff repeats and incorporates by reference into this cause of action
23   the allegations set forth above at Paragraphs 1-38.
24         48.    The foregoing acts and omissions of Defendant constitute numerous
25   and multiple negligent violations of the TCPA, including but not limited to each
26   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
27   47 U.S.C. § 227 (c)(5).
28         49.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),


                                 CLASS ACTION COMPLAINT
                                             - 10 -
             Case 3:21-cv-00066-SK Document 1 Filed 01/06/21 Page 11 of 13




 1   Plaintiff and the DNC Class Members are entitled to an award of $500.00 in
 2   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 3   227(c)(5)(B).
 4         50.      Plaintiff and the DNC Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6                             FOURTH CAUSE OF ACTION
 7    Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                             Act
 9                                   47 U.S.C. §227 et seq.
10                               On Behalf of the DNC Class
11         51.      Plaintiff repeats and incorporates by reference into this cause of action
12   the allegations set forth above at Paragraphs 1-38.
13         52.      The foregoing acts and omissions of Defendant constitute numerous
14   and multiple knowing and/or willful violations of the TCPA, including but not
15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
16   in particular 47 U.S.C. § 227 (c)(5).
17         53.      As a result of Defendant’s knowing and/or willful violations of 47
18   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled to an award of
19   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
20   § 227(c)(5).
21         54.      Plaintiff and the DNC Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23                                 PRAYER FOR RELIEF
24   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
25                              FIRST CAUSE OF ACTION
26          Negligent Violations of the Telephone Consumer Protection Act
27                                     47 U.S.C. §227(b)
28                As a result of Defendant’s negligent violations of 47 U.S.C.


                                  CLASS ACTION COMPLAINT
                                               - 11 -
           Case 3:21-cv-00066-SK Document 1 Filed 01/06/21 Page 12 of 13




 1             §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
 2             request $500 in statutory damages, for each and every violation,
 3             pursuant to 47 U.S.C. 227(b)(3)(B).
 4            Any and all other relief that the Court deems just and proper.
 5                       SECOND CAUSE OF ACTION
 6   Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                       Act
 8                               47 U.S.C. §227(b)
 9            As a result of Defendant’s willful and/or knowing violations of 47
10             U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
11             entitled to and request treble damages, as provided by statute, up to
12             $1,500, for each and every violation, pursuant to 47 U.S.C.
13             §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
14            Any and all other relief that the Court deems just and proper.
15                        THIRD CAUSE OF ACTION
16       Negligent Violations of the Telephone Consumer Protection Act
17                               47 U.S.C. §227(c)
18            As a result of Defendant’s negligent violations of 47 U.S.C.
19             §227(c)(5), Plaintiff and the DNC Class members are entitled to and
20             request $500 in statutory damages, for each and every violation,
21             pursuant to 47 U.S.C. 227(c)(5).
22            Any and all other relief that the Court deems just and proper.
23                       FOURTH CAUSE OF ACTION
24   Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                       Act
26                               47 U.S.C. §227(c)
27            As a result of Defendant’s willful and/or knowing violations of 47
28             U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled


                             CLASS ACTION COMPLAINT
                                         - 12 -
             Case 3:21-cv-00066-SK Document 1 Filed 01/06/21 Page 13 of 13




 1                to and request treble damages, as provided by statute, up to $1,500,
 2                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 3                Any and all other relief that the Court deems just and proper.
 4         55.    Pursuant to the Seventh Amendment to the Constitution of the United
 5   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 6
           Respectfully Submitted this 6th Day of January, 2021.
 7
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 8
 9                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
10
                                           Law Offices of Todd M. Friedman
11                                         Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 13 -
